



ARLO TECHNOLOGIES, INC.


2018 EQUITY INCENTIVE PLAN


NOTICE OF GRANT OF RESTRICTED STOCK UNITS


Unless otherwise defined herein, the terms defined in the Arlo Technologies,
Inc. 2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock Units (the “Notice of Grant”) and in
the Terms and Conditions of the Restricted Stock Units, attached hereto as
Exhibit A (the “Agreement”).


[Name]
[Address Line 1]
[Address Line 2]
[Address Line 3]
[City, State, Zip code]
[Country]


You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, this Notice of Grant and the Agreement, as
follows:


Date of Grant                    [Grant Date]


Total Number of Restricted Stock Units    [Number of Shares Granted]


Vesting Schedule:


One Hundred Percent (100%) of the Restricted Stock Units will vest and be issued
to the participant named above (the “Participant”) on the date of the Company’s
next Annual Meeting of Stockholders that is held after the Vesting Commencement
Date, provided that the Participant continues to serve as member of the Arlo
Technologies, Inc. Board of Directors (a “Service Provider”) until such date
(the “Vesting Schedule”). 


Accelerated Vesting:


Notwithstanding the previous sentence, in the event that Participant ceases to
be a Service Provider due to death or Disability, the Restricted Stock Units
will immediately vest in full.


In the event Participant ceases to be a Service Provider for any or no reason
(excluding death or Disability) before Participant vests in the Restricted Stock
Units, Participant’s right to acquire any Shares hereunder will immediately
terminate. If Participant does not accept the Restricted Stock Units prior to
the first anniversary of the Vesting Commencement Date, all Restricted Stock
Units may be forfeited in its entirety and neither Participant nor the Company
(or its Affiliates) shall have any rights or obligations under the Plan, the
Agreement or this Notice of Grant or any right to any equivalent amounts or
payments in lieu of the Restricted Stock Units.


Upon a Change in Control, the Participant will fully vest in the Restricted
Stock Units and all restrictions on the Restricted Stock Units will lapse.


By Participant’s acceptance of the Restricted Stock Units and/or the underlying
shares of common stock of Arlo Technologies, Inc. (“Shares”) corresponding
thereto, Participant and Arlo Technologies, Inc. (the “Company”) agree that the
Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and the Agreement, all of which are made a part of this
document.









--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF THE RESTRICTED STOCK UNITS


1.Grant. The Company hereby grants to Participant named in the Notice of Grant
the number of Restricted Stock Units set forth in the Notice of Grant (the
“Restricted Stock Units”), subject to all of the terms and conditions in this
Agreement, including the Notice of Grant and the Plan, which are incorporated
herein by reference. Subject to Section 20 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.


2.Company’s Obligation to Pay.


(a)General. Subject to Section 2(c), each Restricted Stock Unit represents the
right to receive a Share on the date it vests, including to the limited extent
permitted under Section 7(b) for satisfying any withholding obligation for
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”). Unless and
until the Restricted Stock Units will have vested in the manner set forth in
Sections 3, 4 or 7, Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.


(b)Timing of Payment - General. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax-Related Items withholding obligations
as set forth in Section 7. Subject to the provisions of Section 2(c), such
vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case by the fifteenth (15th) day of the third
(3rd) month of the calendar year following the calendar year in which the
Restricted Stock Units vest.


(c)Timing of Payment - Section 409A.


(i)Payment if Deferred Compensation under Section 409A. For U.S. taxpayers, if
the Restricted Stock Units are considered to be “deferred compensation” within
the meaning of Section 409A (as defined in Section 2(c)(iii) hereof), then
except as necessary to satisfy any Tax-Related Items withholding obligations as
set forth in Section 7, the vested Restricted Stock Units will be paid upon the
earliest of (A) the dates provided in the Vesting Schedule, (B) Participant’s
“separation from service” within the meaning of Section 409A, (C) Participant’s
death, (D) Participant’s “disability” within the meaning of Section 409A, or (E)
a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5).


(ii)Specified Employee Under Section 409A. Notwithstanding anything in the Plan
or this Agreement to the contrary, if (A) the Restricted Stock Units are
considered deferred compensation subject to Section 409A, (B) the Restricted
Stock Units are payable upon a “separation from service” within the meaning of
Section 409A, as determined by the Company in accordance with Section 409A, and
(C) Participant is a “specified employee” within the meaning of Section 409A at
the time of such separation from service, then the payment of such Restricted
Stock Units will not be made until the earlier of (x) the date six (6) months
and one (1) day following the date of Participant’s separation from service and
(y) Participant’s death, to the extent necessary to avoid a prohibited
acceleration under Section 409A.


(iii)Section 409A. For purposes of this Agreement, “Section 409A” means Section
409A of the Code and the final Treasury Regulations and U.S. Internal Revenue
Service guidance thereunder, as each may be amended from time to time. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the Restricted Stock Units provided under this Agreement or Shares
payable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. It is
understood that Section 409A is applicable to U.S. taxpayer Participants only.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or payouts provided under this
Agreement are made in a manner that complies with Section 409A or to mitigate
any additional tax, interest and/or penalties or other adverse tax consequences
that may apply under Section 409A if compliance is not practical; provided,
however, that nothing in this Section 2(c)(iii) creates an obligation on the
part of the Company to modify the terms of this Agreement or the Plan, and the
Company makes no representation that the terms of Restricted Stock Units will
comply with





--------------------------------------------------------------------------------





Section 409A or that payments under the Restricted Stock Units will not be
subject to taxes, interest and penalties or other adverse tax consequences under
Section 409A. In no event whatsoever shall the Company or any of its affiliates
be liable to any party for any additional tax, interest or penalties that may be
imposed on Participant or any other person by Section 409A or any damages for
failing to comply with Section 409A.


3.Vesting Schedule. Except as provided in Sections 4 and 7, and subject to
Section 5, the Restricted Stock Units awarded by this Agreement will vest as set
forth in the Notice of Grant under “Vesting Schedule” and “Accelerated Vesting.”


4.Administrator’s Discretion. The Administrator, in its discretion, may
accelerate the vesting of some or all of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, such Restricted
Stock Units shall be considered as having vested as of the date specified by the
Administrator.


5.Termination as Service Provider.


(a)In the event that Participant ceases to be a Service Provider due to death or
Disability, the Restricted Stock Units will immediately vest in full.


(b)Notwithstanding any contrary provision of this Agreement, if Participant
ceases to be a Service Provider for any reason other than as Set forth in
Section 5(a), any unvested Restricted Stock Units shall be forfeited immediately
upon termination at no cost to the Company and Participant will have no further
rights to Shares or otherwise under this Agreement.


(c)For purposes of the Restricted Stock Units, Participant will cease to be a
Service Provider as of the date Participant is no longer providing services to
the Company as a member of the Arlo Technologies, Inc. Board of Directors
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of applicable employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when Participant is no longer providing services for purposes of the
Restricted Stock Unit grant (including whether Participant may still be
considered to be providing services while on a leave of absence).


6.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


7.Tax Withholding.


(a)Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
To the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of
settlement, Participant acknowledges and agrees that the Company may refuse to
honor the settlement and refuse to deliver the Shares if such withholding
amounts are not delivered at the time of settlement.


(b)A portion of the Restricted Stock Units automatically and with no exercise of
discretion by the Administrator shall fully vest in an amount necessary to
satisfy any Tax-Related Items withholding obligation that arises prior to
payment of the Shares underlying the Restricted Stock Units (for example, upon
Participant becoming Retirement eligible prior to vesting date and payment).
Accordingly, the Company will have the right (but not the obligation) to
withhold from Participant those Shares or to sell Shares on Participant’s behalf
that vest pursuant to the preceding sentence to satisfy any Tax-Related Items
withholding obligation. Further, if Participant is a U.S. taxpayer and a portion
of the Shares subject to the Restricted Stock Units will be withheld to satisfy
any Tax-Related Items withholding liability prior to payment of Restricted Stock
Units with respect to any portion of the Restricted Stock Unit considered
deferred compensation subject to Section 409A, then the





--------------------------------------------------------------------------------





number of Shares withheld or sold on Participant’s behalf shall not exceed an
amount equal in value to the Tax-Related Items withholding liability.


8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares will have been deposited into Participant’s brokerage account with
the Company’s designated broker. After such Shares are deposited, Participant
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.


9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
(EXCEPT IN THE EVENT OF DEATH, DISABILITY OR RETIREMENT) THE VESTING OF THE
RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR AN AFFILIATE OF
THE COMPANY) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE
RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE BASE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR AN AFFILIATE OF THE
COMPANY) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.


10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator at Arlo Technologies, Inc., 2200 Faraday Ave., Suite 150, Carlsbad
CA 92008, or at such other address as the Company may hereafter designate in
writing.


11.Grant is Not Transferable. This grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.


12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any local, state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of shares to Participant
(or his estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.


14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


15.Administrator’s Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.





--------------------------------------------------------------------------------







16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, including, but not limited to, any other requirements
as may be necessary to comply with Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


20.Amendment, Suspension or Termination of the Plan. By accepting the Restricted
Stock Units, Participant expressly warrants that he or she has received an award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.


21.Forfeiture Events. The Restricted Stock Units are subject to the Company’s
Clawback Policy, as it may be amended from time to time.


22.Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this grant of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the U.S. federal courts for the United States for the Northern District of
California, and no other courts, where this grant of Restricted Stock Units is
made and/or to be performed.


23.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Service Provider.


24.Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country of residence, Participant may be
subject to insider trading restrictions and/or market abuse laws, which affect
Participant’s ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. Participant is responsible for
complying with any applicable restrictions and are advised to speak with a
personal legal advisor on this matter.





